                Case 18-12012-LSS             Doc 292        Filed 11/02/18        Page 1 of 8



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE


In re                                                        Chapter 11

OPEN ROAD FILMS, LLC, a Delaware                             Case No.: 18-12012 (LSS)
limited liability company, et al.,1
                                                             (Jointly Administered)
                          Debtors.
                                                             Ref. Docket No. 187

              DEBTORS’ LIMITED OBJECTION TO RICHARD DUTCHER’S
                MOTION FOR RELIEF FROM THE AUTOMATIC STAY

        Open Road Films, LLC (“Open Road Films”) and its affiliated debtors and debtors in

possession (the “Debtors”) in the above-captioned chapter 11 cases (the “Cases”) hereby object

(the “Limited Objection”) on a limited basis to Richard Dutcher’s Motion for Relief from the

Automatic Stay [Docket No. 187] (the “Motion”). In support of the Limited Objection, the

Debtors submit the Declaration of Amir Agam attached hereto as Exhibit A (the “Agam

Declaration”), and respectfully state as follows:

                                   I. PRELIMINARY STATEMENT

        1.       Dutcher is the plaintiff in copyright litigation currently pending against Debtor

Open Road Films, LLC (“Open Road Films”) and certain co-defendants in the United States

District Court for the District of Utah. By the Motion, Dutcher seeks relief from the automatic

stay to allow the copyright litigation to proceed against Open Road Films, with any claim or

collection against Open Road Films limited to the proceeds of the available insurance policies.

The Debtors do not object to granting Dutcher relief from stay; however, the Debtors file



1
    The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
    Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC
    (5873-Del.); Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions
    LLC (9375-Del.). The Debtors’ address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067.
               Case 18-12012-LSS           Doc 292    Filed 11/02/18     Page 2 of 8



this Limited Objection because the proposed form of order submitted by Dutcher does not ensure

that there is no adverse impact on the estates as a result of allowing Dutcher to continue his

lawsuit. In particular, any relief from the automatic stay must be conditioned on the Debtors and

their estates not incurring any post-petition liability for any potential self-insured retention claim

under any applicable insurance policy. The Debtors have attached as Exhibit B to this Limited

Objection a proposed form of order (the “Proposed Order”), which contains provisions that will

allow Dutcher to proceed with the District Court litigation, while protecting the Debtors, their

estates, and the interests of creditors.

                                    II. BACKGROUND FACTS

A.       The Chapter 11 Cases

         2.     On September 6, 2018 (the “Petition Date”), each of the Debtors commenced a

voluntary case under chapter 11 of the Bankruptcy Code.

         3.     The Debtors are authorized to continue to operate their business and manage their

property as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

To date, no trustee or examiner has been requested or appointed in these Cases. On September

14, 2018, the Office of the United States Trustee for the District of Delaware (the “U.S.

Trustee”) appointed an official committee of unsecured creditors (the “Committee”) in these

Cases.

         4.     The Debtors distribute motion pictures in the United States and license motion

pictures in ancillary markets, principally to home entertainment, pay television, subscription, and

transactional video-on-demand, free television, and other non-theatrical entertainment

distribution markets.     The Debtors’ films have generated over $1.3 billion in worldwide

theatrical box office receipts, have been nominated for 49 Academy Awards, and have won 13

Academy Awards.


                                                  2
                Case 18-12012-LSS           Doc 292      Filed 11/02/18       Page 3 of 8



        5.      The detailed factual background relating to the Debtors and the commencement of

these Cases is set forth in the Declaration of Amir Agam in Support of First Day Motions

[Docket No. 7].

B.      The Utah Litigation

        6.      The Motion relates to a copyright infringement lawsuit filed by Dutcher against

Open Road Films and certain co-defendants in the U.S. District Court for the District of Utah on

February 19, 2015, entitled Dutcher v. Bold Films, et al., Case No. 2:15-CV-00100-DB-PMW

(the “Utah Litigation”). Dutcher asserts claims for copyright infringement arising from the

production and distribution of the film Nightcrawler.

        7.      Open Road Films and its co-defendants2 are collectively represented by the law

firm Parr Brown Gee & Loveless, P.C. (“Parr Brown”), based in Salt Lake City, Utah. The

defense of the claims asserted by Dutcher in the Utah Litigation is covered by three separate film

and entertainment liability insurance policies procured in connection with Nightcrawler

(collectively, the “Insurance Policies”). Two of the Insurance Policies were purchased by certain

of the co-defendants and/or their affiliates (the “Non-Debtor Insurance Policies”) and have

funded the entirety of the co-defendants’ defense costs, including attorneys’ fees, to date.

Approximately $2.65 million in aggregate coverage remains under the Non-Debtor Insurance

Policies, which is available to cover defense and settlement costs and any potential judgment.

        8.      If the Non-Debtor Insurance Policies are exhausted, the Debtors’ film and

entertainment insurance policy would be required to provide coverage (the “Debtor Insurance

Policy”). The Debtor Insurance Policy was issued by AXIS Insurance Company and provides

coverage of $10 million per loss, with a total limit of $10 million. Importantly, however, the

2
 The co-defendants in the Utah Litigation are Bold Films LP, Bold Film Productions, LLC, NBC Universal Media,
LLC, and Universal Studios Home Entertainment, LLC.



                                                     3
              Case 18-12012-LSS         Doc 292      Filed 11/02/18   Page 4 of 8



Debtor Insurance Policy provides for a $50,000 self-insured retention (the “Self-Insured

Retention”). A true and correct copy of the declarations page for the Debtor Insurance Policy is

attached as Exhibit 1 to the Agam Declaration.

                                 III. LIMITED OBJECTION

A.     Automatic Stay

       9.      The automatic stay of section 362 of the Bankruptcy Code is “one of the most

fundamental protections granted the debtor under the Bankruptcy Code.” Izzarelli v. Rexene

Prods. Co. (In re Rexene Prods. Co.), 141 B.R. 574, 576 (Bankr. D. Del. 1992) (citing Midlantic

Nat’l Bank v. N.J. Dep’t of Envtl. Prot., 474 U.S. 494, 503 (1986)). The automatic stay

“prevent[s] certain creditors from gaining a preference for their claims against the debtor; to

forestall the depletion of the debtor’s assets due to legal costs in defending proceedings against

it; and, in general, to avoid interference with the orderly liquidation or rehabilitation of the

debtor.” Borman v. Raymark Ind., Inc., 946 F.2d 1031, 1036 (3d Cir. 1991) (quoting St. Croix

Condo. Owners v. St. Croix Hotel, 682 F.2d 446, 448 (3d Cir. 1982)), quoted in Rexene Prods.,

141 B.R. at 576.

       10.     The automatic stay is designed to give a debtor a “breathing spell” free from

lawsuits and other collection type activities while the debtor attempts to reorganize its affairs.

See Maritime Elec. Co. v. United Jersey Bank, 959 F.2d 1194, 1204 (3d Cir. 1991); H.R. Rep.

No. 595, 95th Cong. 1st Sess. 340 (1977). Implementation and maintenance of the automatic

stay is fundamental to the effective administration of pending bankruptcy cases, as it provides a

debtor protection from “a chaotic and uncontrolled scramble for the debtor’s assets in a variety

of uncoordinated proceedings in different courts.” In re Frigitemp Corp., 8 B.R. 284, 289

(S.D.N.Y. 1981) (internal citations omitted).




                                                 4
               Case 18-12012-LSS          Doc 292     Filed 11/02/18         Page 5 of 8



       11.     Section 362(d)(1) of the Bankruptcy Code permits a court to grant relief from the

automatic stay “for cause.” 11 U.S.C. § 362. “The term ‘cause’ as used in section 362(d) has no

obvious definition and is determined on a case-by-case basis.” See In re Integrated Health

Servs., Inc., 2000 Bankr. LEXIS 1319, *4-5 (Bankr. D. Del. Aug. 11, 2000); In re Lincoln, 264

B.R 370, 372 (Bankr. E.D. Pa. 2001) (internal citations omitted) (“Each request for relief for

‘cause’ under [section] 362(d)(1) must be considered on its own facts.”). In determining whether

“cause” exists, courts in this district consider the following three factors:

             (1) the prejudice that would be suffered by the debtors should the stay be lifted;

             (2) the balance of the hardships facing the parties if the stay is lifted; and

             (3) the probable success on the merits if the stay is lifted.

In re Pursuit Athletic Footwear, Inc., 193 B.R. 713, 718 (Bankr. D. Del. 1996) (citing Rexene

Prods., 141 B.R. at 576). “To establish cause, the party seeking relief from the stay must show

that ‘the balance of hardships from not obtaining relief tips significantly in [its] favor.’” Atlantic

Marine Inc. v. American Classic Voyages, Co. (In re American Classic Voyages, Co.), 298 B.R.

222, 225 (D. Del. 2003) (alternation in original) (quoting In re FRG, 115 B.R. 72, 74 (E.D. Pa.

1990)); see also In re DBSI, Inc., 407 B.R. 159, 166 (Bankr. D. Del. 2009) (listing as the second

prong “whether the hardship to the non-bankrupt party by maintenance of the stay considerably

outweighs the hardship to the debtor” (internal quotations omitted)).

B.     The Proposed Order

       12.     Here, the Debtors do not object to relief from the automatic stay, provided that the

protections embodied in the terms of the Debtors’ Proposed Order are included. The Utah

Litigation involves multiple non-Debtor defendants, is well-advanced and nearly ready for trial,

and, in any event, the trial of the underlying claims asserted by Dutcher in the Bankruptcy Court

would be burdensome and unnecessarily duplicative.             See Rexene Prods., 141 B.R. 576.


                                                  5
              Case 18-12012-LSS          Doc 292       Filed 11/02/18   Page 6 of 8



However, Dutcher’s relief from the automatic stay must be subject to reasonable and customary

conditions to protect the Debtors and their estates.

       13.     Specifically, the Proposed Order contains the following provisions:

               •       Provision #1: The automatic stay shall be modified and lifted solely with
                       respect to the claim of Dutcher identified in the Motion, and solely for the
                       sole and exclusive purposes of (i) permitting the Utah Litigation to
                       continue to final judgment or settlement; and (ii) permitting Dutcher to
                       recover and collect on account of such final judgment or settlement solely
                       from any available insurance proceeds or coverage available from any
                       insurer of the Debtors (the “Insurance Proceeds”).

               •       Provision #2: Dutcher shall take no action to execute on, or otherwise
                       attempt to collect, and hereby waives (i) all rights against and claims to,
                       any property or assets of the Debtors or their estates and (ii) any and all
                       rights to participate in a recovery from the assets of, or distributions from,
                       the Debtors’ estates, except, in either instance, as against available
                       Insurance Proceeds, if any. In no event will the Debtors or their estates be
                       liable to Dutcher in any way whatsoever in connection with such claim.

               •       Provision #3: Nothing herein is intended or shall be deemed to mean that:
                       (i) the Debtors are liable to Dutcher for any amounts at all; or (ii) any
                       causes of action, claims and damages alleged in the Utah Litigation are
                       covered in whole, in part, or at all, under any of the Debtors’ insurance
                       policies.

               •       Provision #4: Nothing herein is intended or shall be deemed to create a
                       duty or obligation on the part of the Debtors (i) to defend against any
                       claims asserted in the Utah Litigation or to incur any costs in connection
                       therewith; or (ii) to satisfy any amounts due and owing under any of the
                       Debtors’ insurance policies, including any deductible, self-insured
                       retention, or similar amount.

               •       Provision #5: Dutcher shall indemnify and hold harmless the Debtors from
                       and against any and all losses, liabilities, claims, damages, or amounts
                       paid in settlement, interest, awards, judgments, costs, or expenses
                       (including, without limitation, attorneys’ fees and expenses) incurred by
                       the Debtors in any manner arising out of or in any way related to any
                       applicable self-insured retention or deductible, provided that the
                       indemnification provided by this paragraph may not exceed $50,000.

               •       Provision #6: Parr Brown shall not be paid any fees, compensation, costs,
                       or other amounts directly from the Debtors or their estates in connection
                       with the Utah Litigation. Nothing herein shall prevent Parr Brown from
                       seeking payment of its attorney’s fees and costs from Dutcher on behalf of


                                                 6
                Case 18-12012-LSS             Doc 292        Filed 11/02/18        Page 7 of 8



                          the Debtor and the other co-defendants in the Utah Litigation, as well as
                          from Insurance Proceeds.3

                 •        Provision #7: This Court shall retain jurisdiction and power to enforce and
                          interpret the provisions of this Order.

        14.      Provisions #1-4 of the Proposed Order, among other things, (i) clarify the limited

scope and purposes of the stay modification; (ii) provide for the waiver by Dutcher of any

claims, collection, or recovery in or against the Debtors or their estates; (iii) clarify that the stay

modification does not create certain duties or obligations on the part of the Debtors, and

(iv) clarify that the stay modification does not give rise to any implications regarding Dutcher’s

claims or any of the Debtors’ insurance policies.

        15.      In addition, Provision #5 of the Debtors’ Proposed Order requires as a condition

to Dutcher being allowed to proceed in the Utah Litigation that Dutcher indemnify the Debtors

for any losses, claims, or other amounts paid in settlement, judgments, costs, or expenses

incurred by the Debtors arising from or related to any applicable self-insured retention or

deductible (up to the amount of the Self-Insured Retention). Indeed, courts recognize that self-

insured retentions present complications in the stay relief context. See, e.g., In re EnCap Golf

Holdings, LLC, 2008 Bankr. LEXIS 2146 (Bankr. D.N.J. Aug. 4, 2008) (denying motion for

relief from stay for lack of cause when “the Self-Insured Retention has not been exhausted”);

Perez v. Cumberland Farms, Inc., 213 B.R. 622, 623-24 (D. Mass. 1997) (court observed that

“[b]ecause a lawsuit against the Debtor could cause it monetary consequences, the logic of

pertinent caselaw suggests that such a lawsuit should be prohibited, but permitting litigant to

pursue claims against debtor only on the “condition that she indemnify the Debtor for any

unreimbursed expenses of defending the suit”). Accordingly, in granting Dutcher the relief from

3
  The Debtors have served Parr Brown with a copy of this Limited Objection. It is the Debtors’ understanding, as of
the filing of this Limited Objection, that Parr Brown has no objection to this provision.



                                                        7
                Case 18-12012-LSS             Doc 292        Filed 11/02/18        Page 8 of 8



stay that he requests, the Debtors simply seek assurance that the Debtors, their estates and their

creditors will not be adversely affected by allowing the Utah Litigation to proceed.4

                                            IV. CONCLUSION

        WHEREFORE, for the reasons set forth herein, the Debtors respectfully request that this

Court deny the Motion to the extent that it seeks relief other than that provided for in the

Proposed Order and such other and further relief as is just and proper.

Dated: November 2, 2018                                          /s/ Robert F. Poppiti, Jr.
                                                         Michael R. Nestor, Esq. (Bar No. 3526)
                                                         Robert F. Poppiti, Jr., Esq. (Bar No. 5052)
                                                         Ian J. Bambrick, Esq. (Bar No. 5455)
                                                         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                         Rodney Square
                                                         1000 North King Street
                                                         Wilmington, Delaware 19801
                                                         Tel: (302) 571-6600
                                                         Fax: (302) 571-1253

                                                         and

                                                         Michael L. Tuchin, Esq.
                                                         Jonathan M. Weiss, Esq.
                                                         Sasha M. Gurvitz, Esq.
                                                         KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                                         1999 Avenue of the Stars, 39th Floor
                                                         Los Angeles, CA 90067
                                                         Tel: (310) 407-4000
                                                         Fax: (310) 407-9090

                                                         Counsel to Debtors and
                                                         Debtors in Possession




4
  The Debtors take no position at this time regarding whether the Debtors’ insurer would provide coverage, or could
be compelled to provide coverage either under the terms of the Debtors Insurance Policy or under applicable law, in
the absence of the Debtors’ satisfaction of the Self-Insured Retention. Those issues are not before this Court.



                                                        8
